Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.
In regard to the rejection of claim 1 the applicant asserts that Chen fails to disclose that the merge candidate corresponds to a temporal or pair-wise candidate selected among previous merge candidates. The examiner disagrees. As noted in the updated rejection below, Chen discloses that the selected merge candidate may be a temporal candidate from a temporally adjacent frame (Chen par. 103). The temporal candidate comes from a previous frame and is thus a ‘previous merge candidate’. The applicant’s argument is unpersuasive.
The applicant also asserts that Chen fails to disclose setting the weight information to a pre-defined set of weights, but that is instead inferred from the selected merge candidate. The examiner disagrees. Chen discloses that the weight candidates are limited to a pre-defined set of pairs of weights (Chen par. 41). The current block inherits an index into this pre-defined weight set from the selected merge candidate indicating the specific pair of pre-defined weights is to be applied to the prediction of the current block. The applicants argument is unpersuasive. 
In regard to the rejection of claim 14 the applicant asserts that Chen in view of Nakamura does not disclose that the new candidate is not inserted if it is redundant, but instead discloses inserting then removing redundant candidates. The examiner disagrees. Fig. 14 is a method of constructing a final . 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (20190230350).
In regard to claim 1 Chen discloses a method of video coding for a coding system, wherein bi-directional coding unit (CU) weighting is enabled for the coding system to allow using multiple pairs of weights (Chen Figs. 1-2 note encoder and decoder, also note pars 40-41 generalized pi-prediction using weight values), the method comprising:

generating a merge candidate list for the current block, wherein current bi-directional CU weights for a bi-directional predictor of the current block associated with a  target merge candidate in the merge candidate list are set to a pre-defined pair of weights when the target merge candidate corresponds to a selected merge candidate wherein the selected merge candidate corresponds to a temporal candidate selected among one or more previous merge candidates (Chen Fig. 13 and par. 103 note generating a list of five merge candidates for a current block, and using the weight index of the selected merge candidate for the current block, also note selected candidate may be a temporal merge candidate from a previous frame (previous merge candidate)), further note par. 41 a weight index indicates a pair of bi-predictive weights from a pre-defined set of weights); and
encoding or decoding the current block or a current motion information of the current block according to the merge candidate list when merge mode is selected for the current block (Chen pars 30-33 note coding using weighted bi-prediction). 
In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the pre-defined pair of weights correspond to (0.5, 0.5) (Chen par. 62 note predefined weight values may include the weights (0.5, 0.5)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakamura (20140233651) for substantially the same reasons as stated in the rejection dated 5/27/2021.
In regard to claim 14 Chen discloses a method of video coding for a coding system, wherein bi-directional coding unit (CU) weighting is enabled for the coding system to allow using multiple pairs of weights (Chen Figs. 1-2 note encoder and decoder, also note pars 40-41 generalized pi-prediction using weight values), the method comprising:
receiving input data associated with a current block in a picture (Chen Figs. 1-2 and pars 30-31 note block based encoding and decoding);
generating a merge candidate list (Chen Fig. 13 and par. 103 note generating merge candidate list); and
encoding or decoding the current block or current motion information of the current block according to the merge candidate list (Chen pars 30-33 note coding using weighted bi-prediction). 
	It is noted that Chen does not disclose details of checking the candidate list for redundancy. However Nakamura discloses generating a merge candidate list (Nakamura Fig. 14 and pars 128-133) including determining when a new candidate to be inserted in the merge candidate list whether one or more features including motion vector, prediction direction, reference index or a combination thereof and excluding a coding unit weighting index associated with the target merge candidate, and wherein the new candidate is not inserted if the new candidate is redundant (Nakamura par. 133 note removing merge candidates which have the same reference index and motion vector, also note par. 111 bi-prediction weighting may be applied but is not used as a criterion for removing merge candidates). 
	It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of removing redundant motion candidates as taught by Nakamura from the candidate list of Chen in order to improve merge mode prediction by providing different merge candidates. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423